Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
In light of the amendment to the drawings figure 7 (filed on 9 March 2021) and specification paragraphs [0040], [0043], and [0044] (filed 9 March 2021), the objections to the drawings are withdrawn.

Claim Objections
In light of the amendments to the claims (cancellation of claim 2 and submitting new claim 23; filed 24 March 2021), the objection to the claim in the non final rejection (filed 9 December 2020) is withdrawn.
In light of the amendments to the claims (cancellation of claims 1 – 21 and submitting new claims 22 - 41; filed 24 March 2021), the objection to the claim, incorrect numbering with claim 6 missing in the claim numbering sequence, in the non final rejection (filed 9 December 2020) is withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 25: “torque transfer arrangement” is read to be synonymous with “means for torque transfer”. The functional language here is to transfer torque. Structure is lacking in the claim language, therefore 112f claim interpretation is invoked. Structure is found in the specification: “the torque transfer arrangement includes a plurality of ribs formed on the adapter pin and a plurality of corresponding grooves formed in the input portion for receiving the plurality of ribs, respectively” ([0008]). 
Claim 26: “torque transfer arrangement” is read to be synonymous with “means for torque transfer”. The functional language here is to transfer torque. Structure is found in the claim language: “the torque transfer arrangement includes a plurality of ribs formed on the 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
Claims 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 27 and 29 depend on the now cancelled claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22 – 29, 31, 32, 34 – 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Oghafua et al. (U.S. Patent Publication Number 2006/0263501 A1 hereinafter Oghafua) in view of Capp (U.S. Patent Publication Number 2002/0027175 A1 hereinafter Capp).

Regarding Claim 22, Oghafua teaches a microwavable container (figure 3 container 10) for use in a microwave oven, the microwave oven having an interior space and a motor shaft accessible from the interior space of the microwave oven, the motor shaft configured to rotate a turntable of the microwave oven (the preceding segment in bold is considered intended use), the microwavable container (figure 3 container 10) comprising: a container body (figure 3 container 10) having an interior 
Oghafua is silent on a removable rod extending through the container body and connected to the spatula.
Capp teaches on a removable rod (figure 2: spindle 114) extending through the container body (figure 2: pot 28) and connected to the spatula (figures 1 and 2: mixer 90).
Oghafua and Capp are analogous in the field of heatable food preparation appliances with mixing from the bottom. It would have been obvious to one skilled in the art before the effective filing date to modify the unremovable rod of Oghafua with the removable rod extending through the container body and connected to the spatula of Capp in order to facilitate cleaning of the components of the mixer (Capp [0084]).

Regarding Claim 23, Oghafua teaches the microwavable container (figure 3 container 10) of claim 22. 
Oghafua is silent on wherein the container body has an integrally-formed shaft which extends upwardly from a bottom of the container body and into the interior space, the removable rod extending through the integrally-formed shaft.
integrally-formed shaft (figure 2: flange 110) which extends upwardly from a bottom of the container body (figure 2: pot 28) and into the interior space (figure 2: flange 110 does extend upwardly from a bottom and into the interior space of the container body), the removable rod (figure 2: spindle 114) extending through the integrally-formed shaft (figure 2: spindle 114 does extend through flange 110).
It would have been obvious to one skilled in the art before the effective filing date to modify the container bottom of Oghafua with the container body has an integrally-formed shaft which extends upwardly from a bottom of the container body and into the interior space, the removable rod extending through the integrally-formed shaft of Capp in order to allow for a more secured connection to mixer via threaded connection (Capp [0048]) and to facilitate cleaning of the components of the mixer (Capp [0084]).

Regarding Claim 24, Oghafua teaches the microwavable container (figure 3 container 10) of claim 23, wherein the rod (figure 2 first shaft 14) extends through the container body (figure 2 first shaft 14 extends into container 10) such that an input portion (figure 2 bar 17) of the rod (figure 2 first shaft 14) is accessible from an exterior of the container body (figure 2 bar 17 is accessible outside of container 10), the rod (figure 2 first shaft 14) connected to the spatula (figure 2 paddle 20) and connected to the motor shaft (figure 4 lower motor shaft 45a) via an adaptor pin (figure 2 second shaft 41). 
Oghafua is silent on the rod being removable.
Capp teaches the rod being removable (figure 2: spindle 114).
It would have been obvious to one skilled in the art before the effective filing date to modify the rod of Oghafua with the removable rod of Capp in order to facilitate cleaning of the components of the mixer (Capp [0084]).

 Claim 25, Oghafua teaches the microwavable container (figure 3 container 10) of claim 24, further comprising a torque transfer arrangement (112f: includes a plurality of ribs formed on the adapter pin and a plurality of corresponding grooves formed in the input portion for receiving the plurality of ribs) formed between the adapter pin (figure 3 second shaft 41) and the input portion (figure 3 bar 17).

Regarding Claim 26, Oghafua teaches the microwavable container (figure 3 container 10) of claim 25, wherein the torque transfer arrangement (112f: includes a plurality of ribs formed on the adapter pin and a plurality of corresponding grooves formed in the input portion for receiving the plurality of ribs; figure 3 the mating between bar 17 and second shaft 41) includes a plurality of ribs (figure 2 fork 40) formed on the adapter pin (figure 2 second shaft 41) and a plurality of corresponding grooves (figure 2 the ends of bar 17) formed in the input portion (figure 2 bar 17) for receiving the plurality of ribs (figure 3 bar 17 mates with fork 40), respectively.

Regarding Claim 27, Oghafua teaches the microwavable container (figure 3 container 10) of claim 1, wherein the spatula (figure 3 paddle 20) includes at least one fin (figure 3 blade 22).

Regarding Claim 28, Oghafua teaches the microwavable container (figure 3 container 10) of claim 27, wherein the at least one fin (figure 3 blade 22) extends outwardly from a frame structure of the spatula (figure 3 blade 22 extends radially outward from central member 1).

Regarding Claim 29, Oghafua teaches the microwavable container (figure 3 container 10) of claim 1, further comprising a plate (figure 3 ring shaped heater 30), the container body positioned on the plate (figure 3 container 10 sits on ring shaped heater 30), the plate (figure 3 ring shaped heater 30) 

Regarding Claim 31, Oghafua teaches a microwavable container (figure 3 container 10) for use in a microwave oven, the microwave oven having an interior space and a motor shaft accessible from the interior space of the microwave oven, the motor shaft configured to rotate a turntable of the microwave oven (the preceding segment in bold is considered intended use), the microwavable container (figure 3 container 10) comprising: a container body (figure 3 container 10) having an interior space (figure 3 space inside container 10); a spatula (figure 3 paddle 20) contained within the interior space (figure 3 paddle 20 resides inside container 10), the spatula (figure 3 paddle 20) rotatable within the interior space relative to the container body (figures 4 and 5 rotational arrows 86 and 88, respectively); a rod (figure 3 first shaft 14) extending through the container body (figure 2 first shaft 14 extends through container 10) such that an input portion (figure 2 bar 17) of the rod (figure 2 first shaft 14) is accessible from an exterior of the container body (figure 2 bar 17 is exterior of container 10), the rod (figure 3 first shaft 14) connected to the spatula (figure 3 first shaft 14 inserts into paddle 20) such that a rotational input provided to the input portion (figure 3 bar 17) results in a rotation of the spatula (figure 4 as second shaft 41 rotates, first shaft 14 rotates which rotates paddle 20) within the interior space (figure 4 this rotation of paddle 20 happens in container 10).
Oghafua is silent on the rod being removable.
Capp teaches the rod being removable (figure 2: spindle 114).
removable rod of Capp in order to facilitate cleaning of the components of the mixer (Capp [0084]). 

Regarding Claim 32, Oghafua teaches a microwavable container (figure 3 container 10) of claim 31, wherein the rotational input is provided by the motor shaft (figure 4 lower motor shaft 45a provides rotational input) of the microwave oven (figure 9 shielded enclave 131 and microwave generator 130 together is considered a reading on a microwave oven), and wherein the input portion (figure 2 bar 17) is connected to the motor shaft (figure 4 bar 17 is connected to lower motor shaft 45a [via second shaft 41 & large pulley 42]).

Regarding Claim 34, Oghafua teaches a microwavable container (figure 3 container 10) of claim 33, wherein the lid (figure 3 lid 50) defines a resilient lip (figure 3 lip 51) and the container body (figure 3 container 10) defines a rim (figure 3 rim 11), the resilient lip (figure 3 lip 51) configured to snap (this is considered snapped into place when assembled) over the rim (figure 3 rim 11) such that the lid (figure 3 lid 50) connects to the container body (figure 3 container 10) via a snap connection (this is considered snapped into place when assembled).

Regarding Claim 35, Oghafua teaches a microwavable container (figure 3 container 10) for use in a microwave oven, the microwave oven having an interior space and a motor shaft accessible from the interior space of the microwave oven, the motor shaft configured to rotate a turntable of the microwave oven (the preceding segment in bold is considered intended use), the microwavable container (figure 3 container 10) comprising: a container body (figure 3 container 10) having an interior space (figure 3 space inside container 10) bounded by an interior surface of the container body (figure 1  integrally-formed central shaft (figure 2 perimeter created by d-hole 23) extending from a bottom of the container body (figure 2 d-hole 23 extends from the bottom of container 10) and into the interior space (figure 2 d-hole 23 extends into the interior space); a spatula (figure 3 paddle 20) contained within the interior space (figure 3 paddle 20 resides in container 10’s interior), the spatula (figure 3 paddle 20) rotatable within the interior space (figure 4 paddle 20 rotates inside container 10) relative to the container body (figures 4 and 5 rotational arrows 86 and 88, respectively); a removable rod (figure 3 first shaft 14) extending through the shaft (figure 3 first flat 15 of first shaft 14 inserts into d-hole 23) such that the removable rod (figure 3 first shaft 14) is accessible within the interior space (figure 3 first shaft 14 is accessible from the interior of container 10), the removable rod (figure 2 first shaft 14) including an input portion (figure 2 bar 17) and rod portion (figure first flat 15), the spatula (figure 3 paddle 20) removably connected to the rod portion (figure 2 paddle 20 and first shaft 14 are detachable); wherein the spatula (figure 3 paddle 20) extends radially outward from the shaft (figure 3 perimeter created by d-hole 23) toward the interior surface (figure 3 blades 22 of paddle 20 extend radially outward from d-hole 23 toward interior surface of side wall 12) of the container body (figure 3 container 10), the spatula (figure 3 paddle 20) rotatable within the interior space (figures 4 and 5 rotational arrows 86 and 88, respectively).
Oghafua is silent on the central shaft being integrally-formed to the container body and the rod being removable.
Capp teaches the central shaft being integrally-formed to the container body (figure 2: flange 110 is integrally formed to pot 28) and the rod being removable (figure 2: spindle 114). 
It would have been obvious to one skilled in the art before the effective filing date to modify the container bottom of Oghafua with the container body has an integrally-formed shaft which extends upwardly from a bottom of the container body and into the interior space of Capp in order to allow for a removable rod of Capp in order to facilitate cleaning of the components of the mixer (Capp [0084]). 

Regarding Claim 36, Oghafua teaches a microwavable container (figure 3 container 10) of claim 35, wherein the spatula (figure 3 paddle 20) is connected to the rod (figure 3 first shaft 14) such that a rotational input provided to the rod (figure 3 first shaft 14) results in a rotation of the spatula (figures 4 and 5 as first shaft 14 rotates, it translates that rotation to the rest of paddle 20).
Oghafua is silent on the rod being removable.
Capp teaches the rod being removable (figure 2: spindle 114).
It would have been obvious to one skilled in the art before the effective filing date to modify the rod of Oghafua with the removable rod of Capp in order to facilitate cleaning of the components of the mixer (Capp [0084]).

Regarding Claim 37, Oghafua teaches a microwavable container (figure 3 container 10) of claim 36, wherein the rotational input is provided by the motor shaft (figure 4 lower motor shaft 45a provides rotational input to second shaft 41 and first shaft 14 which rotates paddle 20) of the microwave oven (figure 9 shielded enclave 131 and microwave generator 130 together is considered a reading on a microwave oven), wherein the rod (figure 3 first shaft 14) is connected to the motor shaft (figure 4 lower motor shaft 45a) via an adapter pin (figure 3 second shaft 41).
Oghafua is silent on the rod being removable.
Capp teaches the rod being removable (figure 2: spindle 114).
removable rod of Capp in order to facilitate cleaning of the components of the mixer (Capp [0084]).

Regarding Claim 40, Oghafua teaches a microwavable container (figure 3 container 10) of claim 39, wherein the plate (figure 3 ring shaped heater 30) includes a central opening for accessing the motor shaft (figure 4 ring shaped heater 30 has a central opening through which first shaft 14 extends to operably mate with second shaft 41 and lower motor shaft 45a).

Regarding Claim 41, Oghafua teaches the microwavable container (figure 3: container 10) of claim 23, wherein the rod (figure 2: first shaft 14) extends through the container body (figure 2: first shaft 14 extends into container 10) such that an input portion (figure 2: bar 17) of the rod (figure 2: first shaft 14) is accessible from an exterior of the container body (figure 2: bar 17 is accessible outside of container 10), the rod (figure 2: first shaft 14) connected to the spatula (figure 2: paddle 20) and connected to the motor (figure 4: motor 46).
Oghafua is silent on the rod being removable and directly connected to the motor.
Capp teaches the rod being removable (figure 2: spindle 114) and directly connected to the motor (figure 5: spindle 114 is considered directly connected to motor 140 as there is no belt mechanism between the two).
It would have been obvious to one skilled in the art before the effective filing date to modify the rod of Oghafua with the removable rod of Capp in order to facilitate cleaning of the components of the mixer (Capp [0084]). It would have been obvious to one skilled in the art before the effective filing date to modify the motor connection of Oghfua with the direct motor connection of Capp in order to better facilitate cooling of the motor (Capp [0065]).	

Claims 30 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Oghafua et al. (U.S. Patent Publication Number 2006/0263501 A1 hereinafter Oghafua) in view of Capp (U.S. Patent Publication Number 2002/0027175 A1 hereinafter Capp) in further view of Lee (U.S. Patent Publication Number 2014/0190962 A1 hereinafter Lee).

Regarding Claim 30, Oghafua teaches the microwavable container (figure 3 container 10) of claim 29, 
Oghafua does not teach wherein the plate includes an upwardly extending rim which extends from a bottom portion of the plate, and wherein the plate includes a gripping material for contacting the interior bottom surface of the microwave oven.
Lee teaches the plate (figure 1 microwave mat 100) includes an upwardly extending rim (figure 4 lip portion 108) which extends from a bottom portion of the plate (figure 3 mat portion 110), and wherein the plate (figure 1 microwave mat 100) includes a gripping material (figure 4 ridges 102 & [0022 (~15 lines from end of paragraph)] “the ridges also allow for superior grip of the microwave mat, the microwave mat may also be made of a material with a high coefficient of friction to reduce slipping”) for contacting the interior bottom surface of the microwave oven (the previous segment in bold is considered intended use).
Oghafua and Lee are analogous in the field of microwave applicable products. It would have been obvious to one skilled in the art before the effective filing date to modify the container’s seat of Oghafua with the plate includes an upwardly extending rim which extends from a bottom portion of the plate, and wherein the plate includes a gripping material for contacting the interior bottom surface of the microwave oven of Lee in order to better facilitate removal of the heated container from the microwave oven (Lee [0002] & [0005]).

Regarding Claim 39, Oghafua teaches a microwavable container (figure 3 container 10) of claim 35, further comprising a plate (figure 3 ring shaped heater 30) configured for resting upon an interior surface (figure 3 ring shaped heater 30 sits at the bottom of housing 90) of the microwave oven (figure 9 shielded enclave 131 and microwave generator 130 together is considered a reading on a microwave oven).
Oghafua does not teach the plate including a gripping material for contacting said interior surface.
Lee teaches the plate (figure 1 microwave mat 100) including a gripping material (figure 4 ridges 102 & [0022 (~15 lines from end of paragraph)] “the ridges also allow for superior grip of the microwave mat, the microwave mat may also be made of a material with a high coefficient of friction to reduce slipping”) for contacting said interior surface (the previous segment in bold is considered intended use).
It would have been obvious to one skilled in the art before the effective filing date to modify the container’s seat of Oghafua to include a plate including a gripping material for contacting said interior surface of Lee in order to better facilitate removal of the heated container from the microwave oven (Lee [0002] & [0005]).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Oghafua et al. (U.S. Patent Publication Number 2006/0263501 A1 hereinafter Oghafua) in view of Capp (U.S. Patent Publication Number 2002/0027175 A1 hereinafter Capp) in further view of Welker (U.S. Patent Number 4,721,835 hereinafter Welker).

Claim 33, Oghafua teaches a microwavable container (figure 3 container 10) of claim 31, further comprising a lid (figure 3 lid 50), the lid (figure 3 lid 50) removably mountable ([0053]) to the container body (figure 3 container 10).
Oghafua does not teach the lid having a strainer, and wherein a spout is formed on the container body, the strainer positioned adjacent the spout when the lid is mounted to the container body.
Welker teaches the lid (figure 1 lid 17) having a strainer (figure 1 screen covered openings 21), and wherein a spout (figure 1 pouring spout 15) is formed on the container body (figure 1 body of cup 10), the strainer (figure 1 screen covered openings 21) positioned adjacent the spout (figure 1 the multiple screen covered openings 21 allow any one of them to be adjacent to pouring spout 15 during pouring) when the lid (figure 1 lid 17) is mounted to the container body (figure 1 body of cup 10).
Oghafua and Welker are analogous in the field of microwavable food preparation apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the lid and container rim of Oghafua with the lid having a strainer, and wherein a spout is formed on the container body, the strainer positioned adjacent the spout when the lid is mounted to the container body of Welker in order to filter the heated contents as it is poured from the container (Welker abstract).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Oghafua et al. (U.S. Patent Publication Number 2006/0263501 A1 hereinafter Oghafua) in view of Capp (U.S. Patent Publication Number 2002/0027175 A1 hereinafter Capp) in further view Barker (U.S. Patent Publication Number 2012/0160842 A1 hereinafter Barker).

Regarding Claim 38, Oghafua teaches a microwavable container (figure 3 container 10) of claim 35, 

Barker teaches a container body (figure 1 bowl body 13) includes gripping material configured for contacting a surface (figure 3 support portions 24 & [0035] “each support portion is formed of resilient material that has a coefficient of friction greater than that of the body”) upon which the container body rests (figure 3 bowl body 13 rests on support portions 24 which rests on whatever surface is in use).
Oghafua and Barker are analogous in the field of microwavable food preparation apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the container bottom of Oghafua with the container body includes gripping material configured for contacting a surface upon which the container body rests of Barker so that frictional engagement of each support portion with the surface of the plate urges the container to not rotate with the microwave motor shaft (Barker [0037]).
	
Response to Amendment
102 rejection:
The remarks regarding Claims 1-9, 11, 12, 14-17, and 20 are considered persuasive in light of the amendment to the claim. A new ground of rejection is necessitated by the amendment to the claim.  
 
103 rejection:
The remarks regarding Claims 10, 13, 18, and 19 are considered persuasive in light of the amendment to the claim. A new ground of rejection is necessitated by the amendment to the claim.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774